DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are pending. Claims 2-3, 7-8, 10, and 17-18 are withdrawn. Claims 1, 4-6, 9, 11-16 and 19-20 are presently considered. 

Election/Restrictions
Applicant’s election of a species of Figure 1A having from N to C terminus a targeting domain of SEQ ID NO: 30 (Anti-phosphatidylserine scFv PS4A7), a polypeptide linker of SEQ ID NO: 49 (HSA), and an activator domain of SEQ ID NO: 5 (hIGF-1 with E9A substitution), reading upon claims 1, 3-6, 8-16, and 18-20 in the reply filed on 5/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, the originally elected species comprises N- to C-, SEQ ID NO: 30 (Anti-phosphatidylserine scFv PS4A7), which has the following sequence:
EVQLQQSGPELVKPGASMKISCKASGYSFTGYTMKWVKQSHGKNLEWIGLINPYNGGTSYNQKFKGKATLTVDKSSSTAYMELLSLTSDDSAVYYCAREGDYDGAMDYWGQGTSVTVSGGGGSGGGGSGGGGSGGGGSGGSDIQMTQSPSSLSASLGGKVTITCKSSQDINKYIAWYQHKPGKGPGLLIHYTSTLQPGIPSRFSGSGSGRDYSFSISNLDPENIAAYYCLQYDNLYTFGGGTRLE

Conjugated directly to a polypeptide linker of SEQ ID NO: 49 (HSA), which has the following sequence
ASDAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQSPFEDHVKLVNEVTEFAKTCVADESAENCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEVDVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLPKLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTKVHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPADLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKCCAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVSTPTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTESLVNRRPCFSALEVDETYVPKEFQAETFTFHADICTLSEKERQIKKQTALVELVKHKPKATKEQLKAVMDDFAAFVEKCCKADDKETCFAEEGKKLVAASQAALGLAAATG

Conjugated directly to an activator domain of SEQ ID NO: 5 (hIGF-1 with E9A substitution), which has the following sequence
GPETLCGAALVDALQFVCGDRGFYFNKPTGYGSSSRRAPQTGIVDECCFRSCDLRRLEMYCAPLKPAKSA
Following an extensive search an examination, the originally elected species has been deemed free of the prior art.  Accordingly, per MPEP § 803.02, examination has been extended to a non-elected species, namely a non-elected species of [Neuregulin]-[HSA]-[Annexin V], which was deemed obvious in view of the art applied below.  Per MPEP § 803.02, 
If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Applicant is advised that claims 1, 6, and 15 are directed to improper Markush Groupings.  However, in an attempt to facilitate compact prosecution, examination has proceeded to the non-elected species of [Neuregulin]-[HSA]-[Annexin V], discussed below, which is reasonably understood to be a “variant or derivative” that reads upon instant claims 1, 4-6, 9, 11-16 and 19-20 as explained in the claim interpretation section below.
Claims 2-3, 7-8, 10, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.
Accordingly, claims 1, 4-6, 9, 11-16 and 19-20 are presently considered on the merits.

Priority
	Priority to US Provisional Application 61/347,040 filed 5/21/2010 is acknowledged.

Information Disclosure Statement
	The four IDS documents filed 10/23/2020 are acknowledged are presently considered.
Applicant should note that one documents disclosed on the IDS form submitted on 10/23/2020 (15 page IDS at Cite “4”) was not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claims 1, 6, and 15 are independent claims. The applicable claim interpretation for each of these claims is set forth below. 
The term “bi-specific fusion protein” is understood to mean that the claimed protein must “interact with two different ligands” (see, e.g., Spec. filed 10/23/2020 at ¶[0080]), but may interact with more than two (see, e.g., Spec. filed 10/23/2020 at ¶[0022]).  The term “fusion” is reasonably understood to require a non-natural combination of two distinct protein sequences and is given the ordinary and common meaning in the art.
The term “targeting domain” is given the broadest reasonable interpretation in view of the Specification (see, e.g., Spec. filed 10/23/2020 at ¶¶[0014], [0025], [0083], original claims 1, 6, and 15).  More specifically, the term is understood to encompass any “anti-DNA ScFv”, “anti-phosphatidylserine ScFv”, any “variants thereof”, as well as any “fragments thereof” (see, e.g., original claims 1, 6, and 15).  The metes and bounds of the phrases “variants thereof” and “fragments thereof” are not clearly defined or elucidated on record.  
The term “activator domain” is given the broadest reasonable interpretation in view of the Specification (see, e.g., Spec. filed 10/23/2020 at ¶¶[0011]-[0014], original claims 1, 6, and 15), and is understood to encompass “insulin-like growth factor”, “hepatocyte growth factor”, vascular endothelial growth factor”, fibroblast growth factor”, “neuregulin/heregulin”, or any “variant thereof” or “portion thereof”. The metes and bounds of the phrases “variants thereof” and “fragments thereof” are not clearly defined or elucidated on record.  
The phrase “variant thereof” is not defined in the Specification and does not have an art-accepted definition.  It is prima facie unknown if “variants thereof” encompasses functionally equivalent compounds that bind to the same target (i.e., a functionally equivalent “variant” of an anti-phosphatidylserine ScFv would presumably include Annexin V sequences1; a functionally equivalent FGF sequence would include all homologs, orthologs, splice variants, etc.).  It is prima facie unknown if a “variant thereof” includes functional variants (e.g., it is unknown if a “variant” of an “anti-DNA ScFv” would include or exclude an “anti-RNA ScFv”).  It is unclear what (if any) minimum sequence identity or sequence similarity is required to be a “variant thereof” (e.g., it is unknown if “variant” implies a minimum sequence identity of 25%, 50%, 80%, 90%, 99.9%, etc.).  Accordingly, it is unclear if “variant” refers to a variation of structure, a variation on function, or both.  For purposes of applying prior art, the term “variant thereof” is given the broadest reasonable interpretation, and is understood to include any structural variants of the recited compounds that maintain the same function (e.g., Annexin V is understood to be a “variant” of anti-phosphatidylserine, and a compound capable of modulating the VEGF receptor is understood to be a “variant” of VEGF). 
The phrase “fragments thereof” is not defined in the Specification and is therefore given its plain, art-recognized meaning.  Namely, the term is understood to read upon any “fragment thereof” of any “anti-DNA ScFv” or “anti-phosphatidylserine ScFv” (e.g., instant SEQ ID NOs: 1-2, and 30).  Therefore, “fragments thereof” of the “targeting domain” is understood to encompass at least any dipeptide, tripeptide, or longer sequence within at least instant SEQ ID NOs: 1-2 and 30 (e.g., each of “EV”, “QL”, “VKP”, “MELL”, “SA”, “DI”, “GG”, “SG”, “TR”, “YC”, “FS”, etc. are all literal “fragments thereof” of instant SEQ ID NO: 30, and therefore reasonably inferred to be within the scope of the pending claims). Further, “fragments thereof” of the activator domain are understood to include at least any dipeptide, tripeptide, or longer sequence within at least instant SEQ ID NOs: 3-9 and 32-40, and any art-recognized “insulin-like growth factor”, “hepatocyte growth factor”, vascular endothelial growth factor”, fibroblast growth factor”, or “neuregulin/heregulin” sequences.
The “polypeptide linker” is given the broadest reasonable interpretation in view of the Specification (see, e.g., Spec. filed 10/23/2020 at ¶¶[0014], [0025], original claim 1) and is reasonably understood to read upon and encompass any linker comprising at least three amino acids (i.e., poly).  However, claim 1 does not require that the linker be present between the targeting and activator domains, and therefore the term “linker” is broadly interpreted as an intended use in the absence of any clear “linkage” identified in the claims.  
The term "subject" is reasonably understood to read upon any animal (see, e.g., Spec. at ¶[00137]).  
The applicable patient population of “a subject in need thereof” of “a method of treating a tissue damage” is not explicitly defined on record.  Presumably, the patient population comprises at least all humans, because all humans are reasonably inferred to be “in need thereof” of treatments for some “tissue damage”, which occurs throughout human life (e.g., UV damage to skin or eyes from sunlight, oxidative damage from normal cellular metabolism, etc.).  Furthermore, the patient population of “a subject in need thereof” reasonably encompasses all possible patients expecting to receive or accumulate tissue damage (i.e., prophylactic use by athletes such as boxers, firefighters, etc., who are at risk of receiving tissue damage and therefore would benefit from pre-emptive treatment).  Accordingly, the patient population at issue is broad and appears to encompass at least all humans.
The term “administering” is unlimited and is reasonably understood to read upon all forms of administration (intravenous, oral, buccal, nasal, vaginal, anal, intravitreal injections, etc.).  
A “therapeutically effective amount” is understood to read upon at least any “amount that results in a discernible patient benefit, such as detectable repair or regeneration of damaged tissue or diminution of symptoms of damaged tissue” (see, e.g., Spec at ¶[00135]).  However, the claim scope reads upon an infinite number of compounds for use with any “tissue damage” ranging from gun shot wounds to UV damage to skin, and no examples or explanations of what would reasonably constitute a “therapeutically effective amount” in such situations (if any exists) is actually discussed with specificity. 
Additional claim interpretations are provided below. 

Claim Rejections
Improper Markush
Claims 1, 6, and 15 are rejected on the basis that each contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of instant claims 1, 6, and 15 are each improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  The bi-specific fusion protein compounds recited at instant claims 1, 6, and 15 lack any “single structural similarity” and also fail to have any recognizable “common use” as presently claimed.  For example, the “targeting domain” includes at least “fragments thereof” of instant SEQ ID NO: 30, including dissimilar dipeptides such as “KW”, “GG”, “HK”, “SS”, and ”DS”.  Such fragments have different structures and would not be reasonably expected to share any function premised upon length, weight, charge, or hydrodynamic radius.  Furthermore, the “activator domain” likewise encompasses completely distinct polypeptides (e.g., VEGF and HGF are art-recognized as having different structures and functions), including “fragments” such as “SS”, “RR”, “CC”, “ET”, etc. (see, e.g. instant SEQ ID NO: 5).  At claim 6, the recitation of a “polypeptide linker”, without more, is insufficient to constitute either a single structural similarity or a common use because the linker length, charge, and sequence are unlimited.  Accordingly, the “polypeptide linker” may be satisfied by [S]100, [R]200, [C]50, etc.  Accordingly, none of the portions claimed constitute a single structural similarity.  Furthermore, no common use has been identified as shared among such distinct sequences. 
For example: Included among the compounds claimed or recited, is polyserine (i.e., a “targeting domain” fragment of “SS”, a linker of [S]100, and a fragment of “activator domain” of “SS”, would simply yield a polyserine sequence) as well as a wholly positively charged sequence of HK[R]202 (i.e., a “targeting domain” fragment of “HK”, a linker of [R]200, and a fragment of “activator domain” of “RR”).  Such sequences share no sequence identity, no homology, and would not be expected to share any common functionality requiring a common structure, length, molecular weight, charge, or hydrodynamic radius.
In addition, the compounds claimed may be simply identified as compounds of form [Targeting domain]-[polypeptide linker]-[Activator domain], but no common structure or non-trivial functionality is required to be shared among different species within this genus.  
Therefore, the Markush grouping of instant claims 1, 6, and 15 are each improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Claims 1, 6, and 15 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9, 11-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The applicable legal standards for determining indefiniteness are set forth at MPEP § 2173, which identifies that 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.
Per MPEP § 2173.02(II), 
“[t]he essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity. ‘As the statutory language of ‘particular[ity]' and 'distinct[ness]' indicates, claims are required to be cast in clear—as opposed to ambiguous, vague, indefinite—terms. It is the claims that notify the public of what is within the protections of the patent, and what is not.’"
…..
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.
Therefore, a rejection of the claim under 35 U.S.C. § 112(b) is appropriate if an artisan could not interpret the metes and bounds of the claim.
	Independent claims 1, 6, and 15 recite and require a bi-specific fusion protein comprising domains or “variants thereof, and fragments thereof”.  The terms “variants thereof” and “fragments thereof” have not been defined on record and lack an unambiguous and art-recognized definition in the instant context, as explained in the claim interpretation section above, which is incorporated herein. For example, it is unclear if “variants thereof” of “anti-phosphatidylserine ScFv” includes or excludes Annexin V sequences, which are functionally equivalent and also bind to phosphatidylserine2. Furthermore, it is unclear if “variants thereof” of growth factors, would include any other growth factor or compounds capable of binding to growth factor receptors.  Accordingly, the metes and bounds of independent claims 1, 6, and 15 with respect to the genus of bi-specific fusion proteins is ambiguous and unknown. This is a material and substantial concern, because sequences such as polyserine were already known in the prior art (see, e.g., claim interpretation section, above, noting that polyserine appears to read upon the pending claims). 
	Claims 11 and 19 refer to a “derivative thereof”, but the term is undefined on record and lacks any unambiguous art-recognized meaning.  Accordingly, the metes and bounds of the pending claim scope are unknown because it is unclear what is or is not considered a “derivative thereof” in view of the originally filed disclosure. 
Claims 4-5, 9, 11-14, 16, and 19-20 depend directly or indirectly from an indefinite claim, and are therefore also rendered indefinite.
Accordingly, claims 1, 4-6, 9, 11-16 and 19-20 are rejected as indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4-6, 9, 11-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070054851 A1 (Mar. 8, 2007; Lin et al.) in view of Schutters et al. (Phosphatidylserine targeting for diagnosis and treatment of human disease, Apoptosis, vol. 15:1072-1082 (May 4, 2010); hereafter “Schutters”; cited in IDS filed 10/23/2020 as cite No: 33).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above, and is incorporated herein by reference.
Regarding instant claims 1, 6, 15, and the activator domain of Neuregulin, US’851 identifies that neuregulin is a prior art element and an art-recognized “ErbB ligand” (see, e.g., US’851 at abs, ¶¶[0047], [0083], [0147], [0159]-[0160], [0242], [0256]-[0258], [0267], [0395], Table 1 at page 54 showing SEQ ID NO: 57, claims 2, 4, 6, 8-9, 20, and 22). Notably, US’851 teaches instant SEQ ID NO: 39 (a Neuregulin domain ) as SEQ ID NO: 57 (compare instant SEQ ID NO: 39 with US’851 at SEQ ID NO: 57, showing 100% sequence identity), and therefore instant SEQ ID NO: 39 is a prior art element.   Regarding claims 1, 5-6, 14-15, and the therapeutic utility of neuregulin, US’851 identifies that neuregulin (and ErbB ligands, generally) are useful in the treatment of numerous diseases, including heart failure and ischemia (see, e.g., US’851 at ¶¶[0004], [0006], [0026], [0100]-[0101], [0262], claims 19-20 and 30-31) in part because they enhance uptake by muscle cells (see, e.g., US’851 at ¶¶[0159]-[0160], [0231]-[0234], claims 19-20 and 30-31) and generally promote cell survival or inhibit apoptosis of muscle cells (see, e.g., US’851 at ¶¶[0013], [0022], [0184], [0277], claims 2, 8-9, 11, 19-20).  Therefore, in view of the prior art, an artisan would be aware of the general utility of neuregulin and its therapeutic applications in the treatment of tissue damage, such as methods of treating heart failure, ischemia, and cardiotoxicity (see, e.g., US’851 at ¶¶[0002], [0004], [0006], [0026], [0100]-[0101], [0262], claims 19-20 and 30-31), wherein a therapeutic composition comprising neuregulin-containing molecules are administered to patients in need thereof (see, e.g., US’851 at ¶¶[0094]-[0095], [0103], [0159]-[0160], claims 19-20, 22, 28-31, 34-37).  Therefore, pharmaceutical compositions comprising neuregulin and methods of administering such compositions to patients to treat tissue damage were well-known in the prior art (see, e.g., id.; see also US’851 at ¶¶[0257]-[0258]).  Regarding claims 1, 6, 11-16, 19-20, and fusion proteins comprising neuregulin and a half-life extending moiety such as human serum albumin, US’851 explicitly identifies and teaches that ErbB ligands (i.e., Neuregulin) may be utilized in the formation of “long-acting fusion proteins” wherein “the fusion protein has an extended half-life in a subject when compared to the ErbB ligand polypeptide alone” (see, e.g., US’851 at ¶¶[0017], [0023]). US’851 explicitly teaches “fusion polypeptides” comprising ErbB ligands fused with albumin (see, e.g., US’851 at ¶¶[0088]-[0089], [0166]-[0170], claims 2, 8, 22).  Regarding human serum albumin, US’851 explicitly exemplifies the genus of albumins by referring to human serum albumin, by stating “[t]he long half-life and stability of human serum albumin (HSA) makes it an attractive candidate for fusion to short-lived therapeutic proteins” (see, e.g., US’851 at ¶[0203]; see also id. at ¶[0209], [0211]-[0213]).  In sum, in view of US’851, an artisan would be motivated to conjugate the ErbB ligand of neuregulin to human serum albumin (see, e.g., US’851 at ¶¶[0203], [0209], [0211]-[0213]) to predictably form a long-acting therapeutic suitable for use in treating heart problems by inhibiting apoptosis and improving cell survival (see, e.g., US’851 at ¶¶[0002], [0004], [0006], [0026], [0100]-[0101], [0262], claims 19-20 and 30-31).
The prior art of US’851 differs from the instant claims as follows: US’851 is silent regarding further modifying the [Neuregulin]-[HSA] fusion proteins taught and suggested by US’851 by further conjugating such proteins to a “variant” of anti-phosphatidylserine ScFv, such as Annexin V, as required by instant claims 1, 6, and 15.  However, such modifications would have been obvious and merely yielded expected results at the time of filing as explained below.
Regarding claims 1, 5-6, 11-14, 15-16, 19-20, and phosphatidyl binding domains (i.e., “variants” of anti-PS), Annexin V domains are prior art elements used in targeted drug delivery.  Specifically, Shutters identifies that phosphatidylserine (“PS”) is expressed by viable cells on their surface under some conditions, including hypoxic cardiomyocytes (see, e.g., Shutters at abs).  Shutters teaches that “PS has become a potential target for therapeutic strategies aiming at Targeted Drug Deliver” (id.), and identifies that “[r]ecently focus has shifted from diagnostic towards therapeutic applications employing annexin A5 in strategies to deliver drugs to cells that express PS at their surface” (id.; emphasis added).  Regarding claims 4 and 9, Shutters identifies that Annexin A5 binds to PS with a Kd (nM) of 0.1-2 (see, e.g., Shutters at Table 1 on 1075).  Regarding claims 1, 6, 15, and the use of phosphatidyl binding domains (i.e., “variants” of anti-PS), such as Annexin A5, for targeted drug deliver strategies, Shutters identifies that cardiomyocytes, post-ischemia, express PS on their surfaces, and therefore “[t]hese cells can be targeted with therapeutic substances that …. rescue (stressed cardiomyocytes) the PS expressing cell” (see, e.g., Shutters at 1078 at col II at 1st partial ¶, emphasis added).  Shutters identifies that in addition to acting to target therapeutics to PS-expressing cells, that Annexin A5 also provides additional therapeutic functions by blocking inflammatory and immunomodulatory activities of the surface expressed PS, and thereby acts to attenuate ischemia/reperfusion induced injury of organs (see, e.g., Shutters at 1078-1079 at bridging ¶). In sum, in view of Shutters, an artisan would readily appreciate that Annexin V (i.e., Annexin A5) could be conjugated to a therapeutic in order to predictably obtain a “magic bullet” wherein the therapeutic was directed to PS-expressing cells, and would further appreciate that Annexin A5 would also attenuate ischemia/reperfusion induced injury of organs (see, e.g., Shutters, at abs, 1078-1079 at bridging ¶, 1078 at Col I at § Conclusions).
Therefore, in view of the prior art, it would have been obvious to arrive at the instantly claimed invention, because the invention is the combination of prior art elements (i.e., ErbB ligand of neuregulin conjugated to human serum albumin as taught and suggested by US’851; and the targeting/therapeutic moiety of Annexin A5 as taught by Shutters) according to known methods of conjugation as suggested by Shutters (i.e., the formation of targeted drug delivery using PS-binding proteins), to predictably yield a [Neuregulin]-[HSA]-[Annexin A5] fusion protein, which would be expected to desirably have an extended half-life attributable to HSA, PS-targeting attributable to Annexin A5, attenuation of ischemia/reperfusion induced injury of organs attributable to Annexin A5, and also exhibit inhibition of apoptosis and improved cell survival attributable to the ErbB ligand of neuregulin (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, one of ordinary skill in the art could have combined the prior art elements in the arrangement as claimed by known methods in the bioconjugation arts, and would readily appreciate that in combination each prior art element would merely perform the same function as it does separately.  No surprising or unexpected results have been identified on record.
Furthermore, there would be a reasonable expectation of success, because all components are prior art elements, having known and expected utility and therapeutic applications, and because it is well-within the ordinary skill in the art to conjugate known polypeptide sequences to form a fusion protein. 
Accordingly, claims 1, 4-6, 9, 11-14, 15-16 and 19-20 are obvious in view of the prior art. 

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9, 11-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicable legal standards for determining written description are discussed at MPEP § 2163, and the methodology for determining adequacy of an original disclosure is specifically discussed at MPEP § 2163(II).  (see also, Written Description Guidelines Training Materials (2008), available at http://www.uspto.gov/patents/law/exam/examguide.jsp).
Brief Summary of the Issues
The claims recite functional language that does not reasonably correspond to a structure/function relationship in a manner that would reasonably convey to one skilled in the art that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed inventions.  The use of ill-described functional limitations amounts to a recitation of a desired function to be achieved rather than an informative description of a particular structure (or set of structures) that actually accomplishes such function.
This issue is further convoluted by the reference to the ill-defined “fragments” and undefined “variants” presently claimed. 
Accordingly, the scope of the pending claims amount to a “reach-through” claim scope attempting to encompass all structures capable of satisfying the recited functional limitations, including structures not fairly disclosed by the specification and structures not yet discovered; or to otherwise encompass an unknown number of “variants” having ill-descripted structural limitations. 
Claim Interpretation and Claim Scope
The Applicable claim interpretation has been set forth above in a separate section, and is incorporated into the instant rejection. Additional teachings are set forth below.
Presently, claims 1, 6, and 15 are independent and representative of the pending claim scope.  
It is prima facie unknown how many sequences satisfy the limitations at claims 1, 6, and 15 for the “targeting domain”, and what (if any) common structure is shared among such targeting domains.  Each claim recites a “targeting domain” that presumably satisfies a functional limitation, namely the targeting domain must have “a binding specificity to a target molecule”.  Furthermore, such descriptions include “fragments” and “variant[s]” that presumably must also have some “binding specificity to a target molecule”.  No structure/function relationship is provided on record commensurate in scope with the pending claim limitations. 
It is prima facie unknown how many sequences satisfy the limitations at claims 1, 6, and 15 for the “activator domain”, and what (if any) common structure is shared among such “activator domain[s]”.  Each claim recites an “activator domain” that presumably satisfies a functional limitation, namely the targeting domain must have “a binding specificity to a receptor”.  Furthermore, such descriptions include “fragments” and “variant[s]” that presumably must also have some “binding specificity to a receptor”. No structure/function relationship is provided on record commensurate in scope with the pending claim limitations. 
It is prima facie unknown what does or does not constitute a “variant[] thereof” of either a “targeting domain” or “activator domain” as presently claimed.
At claim 12, it is prima facie unknown what constitutes a “therapeutically effective amount” necessary to “result in tissue regeneration and improvement of tissue function”.  Notably, the limited examples of record fail to disclose the structure of the single compound actually tested (see, e.g., Spec. filed 10/23/2020 at ¶¶[00145]-[00151]), and even viewed in the light most favorable to the Applicant, such examples appear wholly uninformative regarding any species pertaining to VEGF, HGH, FGF, Insulin-like GF, “fragments thereof”, or “variants thereof”, which were not tested or evaluated.  Therefore, an artisan simply asking “what structure of ‘activator domain’ is necessary at some unknown ‘therapeutically effective amount’ to actually ‘result in tissue regeneration and improvement of tissue function’ as claimed?”, would have zero guidance from the originally filed disclosure.  This is pertinent because the pending claim scope encompasses polyserine among >>trillions of other sequences having no known ability to ‘result in tissue regeneration and improvement of tissue function’ as claimed.
In sum, in view of the pending claims and the originally filed disclosure, one of ordinary skill in the art would not be able to even determine the metes and bounds of the pending claim scope, and therefore would also be unable to reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed inventions.  Therefore, the scope of the amended claims appears to be vast and highly varied, and it is prima facie unclear if the claims read upon an essentially infinite number of peptides or only a very narrow genus, because it is unclear exactly what structures and sequences (natural or artificial) are sufficient to satisfy the functional limitations recited at the pending claims.
Actual Reduction to Practice
Although not dispositive of written description, reduction to practice is one relevant factor in determining whether or not an Applicant has described an invention in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.
At best, one compound and methods within the scope of the pending claims was partially reduced to practice (see, e.g., Spec. filed 10/23/2020 at ¶¶[00145]-[00151]).  However, the SEQ ID NOs or unambiguous structural guidance was provided regarding the species actually tested. 
Zero “variants ” or “fragments” of any kind appear to have been unambiguously identified or tested on record.
Zero embodiments comprising “activator domains” of VEGF, HGH, FGF, Insulin-like GF, “fragments thereof”, or “variants thereof”, were tested or evaluated.
Zero examples meaningfully identifying any “therapeutically effective amounts” of any species within the scope of claims 1, 6, or 15, and also capable of “result[ing] in tissue regeneration and improvement of tissue function” were identified on the record or reduced to practice.
Accordingly, the amended claim scope is not reasonably supported by any actual reduction to practice, which weighs against a determination that the original disclosure is sufficient to evidence possession of the claimed inventions.  Therefore, one of ordinary skill in the art would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed inventions in view of the almost complete lack of reduction to practice and credible evidence showing any statistically significant “tissue regeneration and improvement of tissue function” as claimed. 
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated what does not constitute a representative number species to adequately describe a broad genus.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  Likewise, here, a single partial disclosure pertaining to a species within the claimed genera (see, e.g., Spec. filed 10/23/2020 at ¶¶[00145]-[00151]) does not describe the vast and highly varied genus instantly claimed.
Likewise, here the disclosure merely teaches two anti-DNA scFv sequences (see, e.g., instant SEQ ID NOs: 1-2).  Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated what does not constitute a representative number species to adequately describe a broad genus.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  Likewise, here, two examples of anti-DNA scFv sequences (see, e.g., instant SEQ ID NOs: 1-2), is insufficient to reasonably inform an artisan of the complete genus of “anti-DNA scFv” sequences, along with any fragments or variants thereof also having the required functionality. 
Likewise, here the disclosure merely teaches one anti-phosphatidylserine scFv (see, e.g., instant SEQ ID NO: 30).  Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated what does not constitute a representative number species to adequately describe a broad genus.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  Likewise, here, one example of a single anti-phosphatidylserine scFv (see, e.g., instant SEQ ID NO: 30), is insufficient to reasonably inform an artisan of the complete genus of “anti-phosphatidylserine  scFv” sequences presently claimed (or any fragments or variants thereof also having the required functionality as claimed). 
Identifying characteristics of the genus
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A basic questioned raised in view of the amended claim set is simply “what structures are considered ‘variants thereof’”? The original disclosure fails to define the term “variant” using any art-accepted metric (e.g., sequence identity, sequence similarity, sequence homology).  Accordingly, this language appears to simply be an attempt by the Applicant to “merely draw[] a fence around a perceived genus”  (see, e.g., Ariad, 598 F.3d at 1353) without actually unambiguously identifying the compounds that actually fall within the claimed genus.  Therefore, it is prima facie unclear what structures are reasonably included or excluded as “bi-specific fusion proteins” by the pending claims.
It is undisputed that an artisan could determine the structures capable of satisfying the functional limitations set forth in the pending claims.  However, this is not the test for establishing possession.  The mere existence of methods for testing such properties are not points of novelty, and possession of a method is not equivalent to possession of all species identifiable by such methods.  
Therefore, the original disclosure appears, at best, to disclose what the inventor(s) hoped to achieve rather than clearly identifying structures within the scope of amended claims 1, 6, or 15 that are capable of actually achieving the claimed limitations.
Claims 4 and 9 recite functional limitations.  However, it is prima facie unknown what structures actually satisfy the functional limitations. No structure/function relationship is provided commensurate in scope with the functional limitation.  The claim may read upon billions of compounds, or instead only read upon instant SEQ ID NOs: 1-2 and 30. 
	Claim 13 depends from amended claim 6, and raises a basic question, namely “what linkers comprising HSA or variant thereof within the scope of amended claim 6 extends a half-life of the bi-specific fusion protein?”  The Specification appears to identify only that it is possible to prolong half-life and that it is a desirably characteristic (see, e.g., Spec. at ¶[00115]), but fails to identify specific linkers within the scope of amended claim 1 that are capable of satisfying this functional limitation.  The specification fails to provide guidance permitting an artisan to identify, a priori, which structures within the scope of amended claim 1 actually satisfy the limitations of claim 7.  Therefore, the original disclosure appears, at best, to disclose what the inventor(s) hoped to achieve rather than clearly identifying structures within the scope of amended claim 1 that are capable of actually achieving the claimed limitations.
Accordingly, in the absence of clear guidance regarding function/structure correlations commensurate in scope with the functional limitations set forth in the pending claims and ill-defined structural “variant[s] thereof”, and the failure to unambiguously reduce any species within the amended claim scope to practice (or perhaps only one, partially), the originally filed disclosure cannot be reasonably said to evidence possession of the broad and highly varied genus of structures now claimed.  The disclosure of desired functional limitations hoped to be achieved combined with zero (or very few) structures capable of achieving such limitations, cannot be reasonably said to describe the claimed invention commensurate in scope with the requirements of 35 USC § 112. Therefore, in the absence of clear guidance, the scope of the claimed genera may encompass only a dozen or fewer “bi-specific fusion proteins”, or the claim scope may encompass >>trillions of species of vastly different sequences, including sequences yet to be discovered. As noted above, in In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (see, e.g., In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618); likewise, here, 0 to 1 examples of any species within the claimed genera do not reasonably describe a potentially vast and highly varied genus comprising potentially trillions of species that may share less than 1% sequence identity among all such species.
Although the disclosure describes methods for identifying sequences capable of achieving the desired functions (see, e.g., Spec. at ¶¶[0081]-[0082], [0090]-[0091], [0101]-[0102]), these descriptions evidence possession of methods of identifying such portions, but such methods do not satisfy the written description requirement for the claimed embodiments.  The courts have explicitly stated that a description that does not render a claimed invention obvious cannot sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112 (Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405) and have held that a process could not render the product of that process obvious under 35 U.S.C. 103 (In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995)) (see also MPEP §2163(I)(A)).  Therefore, although such descriptions may support possession of a method of identifying portions of a bi-specific fusion protein capable of the required functionality, the description does not evidence that Applicant’s had possession of the full scope of the claimed invention. 
Conclusions
Here, the amended claims ostensibly define a scope of “bi-specific fusion proteins” by ill-defined terminology (i.e., “variant thereof”) or otherwise by effects wished to be achieved or desired to be obtained, rather than by unambiguous structure.  Accordingly, at least claims 1, 4, 6, 9, 13, 15 and 19 each recite functional terminology that merely recites either ambiguous genera or otherwise recites a desired function to be achieved rather than reciting a particular structure that actually accomplishes such functions.  As noted above, the specification fails to provide a structure/function correlation commensurate in scope with the functional language set forth in the claims. 
Per MPEP § 2163.03(V), an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated (see Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  Furthermore, “[M]erely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that ‘merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.’)”.  AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285.  Here, Applicants fail to unambiguously reduce any species of the claimed invention to practice and fails to identify what structures satisfy the claimed limitations, and therefore the originally filed disclosure fails to establish possession of the full scope of the instantly claimed invention commensurate in scope with the requirements of 35 USC 112.
In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had possession of the full scope of the claimed invention as recited at the pending claims in the absence of substantially more guidance regarding what specific structures (sequences) are actually included and excluded by the claim language, and are also sufficient to satisfy the functional limitations set forth in the pending claims. 
Accordingly, claims 1, 4-6, 9, 11-16 and 19-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8691771. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding instant claims 1 and 6, claims 1-8 of US’771 read upon and encompass bispecific fusion proteins comprising a targeting domain of instant SEQ ID NO: 31, which is annexin V (i.e., a “variant” of anti-PS), and an activator domain of SEQ ID NO: 3 (i.e., IGF-1) (see, e.g., US’771 at claim 1).  Regarding instant claims 6 and 12-14, US’771 recites that such bispecific fusion proteins may comprise a non-immunogenic linker comprising SEQ ID NO: 10 (i.e., an HSA linker) (see, e.g., US’771 at claims 2-4, and 7-8).
Accordingly, US’771 reasonably appears to read upon the same or overlapping subject matter as presently claimed.  Therefore, instant claims 1, 6, and 12-14 are rejected. 


Claims 1, 5-6, 11-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9238080. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding instant claims 1, 6, 15, and the targeting domain, US’080 discloses a targeting domain that has “binding specificity to phosphatidylserine” (see, e.g.,US’080 at claims 1, 11, 14, 19, and 21), namely an annexin V moiety, wherein such moieties are reasonably understood to be “variants” of anti-PS as presently claimed, and therefore within the scope of the instant claims.  Regarding instant claims 1, 6, 15, and the activator domains, US’080 discloses that the bi-specific fusion proteins comprise a growth factor as recited in any one of SEQ ID NOs: 3-9, 32-40, 50-56, or 59-64 (see, e.g., US’080 at claims 1, 3, 13, 14, 18, 19-21; see also US’771 at col 5 to col 8, identifying that such SEQ ID NOs refer in part to at least sequences of IGF-1, HGF, VEGF, FGF2, NRG1, etc.).  Regarding instant claims 5, 14, 15, and pharmaceutical compositions and applications thereof, US’080 claims pharmaceutical compositions and in vivo applications (see, e.g., US’080 at claims 1, 6-8, 11, 14, and 19-21).  Although a “method” is not claimed per se, applications of administering such pharmaceutical compositions would be at once envisaged in view of such claims in view of the “wherein clauses” set forth at claims 1, 14, and 19-21, which inform artisans that such compounds “promote regeneration or survival of the tissue” (see id).  Accordingly, artisans would at once envisage methods of administering such compounds and pharmaceutical compositions in patients in need of the “promot[ing] regeneration or survival of [a] tissue”. Regarding instant claims 6, 11-13, 15-16, 19-20, and a linker of HSA, US’080 explicitly teaches and claims such linkers (see, e.g., US’’080 at claims 2, 4-6, 14-21). 
Accordingly, US’080 reasonably appears to read upon the same or overlapping subject matter as presently claimed.  Therefore, instant claims 1, 5-6, 11-16 and 19-20 are rejected. 


Claims 1, 5-6, 11-12, 14-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9718892. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding instant claims 1, 6, 15, and the targeting domain, US’892 discloses compounds comprising a targeting domain comprising Annexin V (see, e.g.,US’892 at claim 1), wherein such moieties are reasonably understood to be “variants” of anti-PS as presently claimed, and therefore within the scope of the instant claims.  Regarding claims 1, 6, 15, and the activator domain, US’892 discloses compounds comprising a domain comprising IGF-1 sequences (see, e.g.,US’892 at claims 1, 8-10).  Regarding instant claims 1, 5-6, 14-15, and the use of pharmaceutical compositions in the treatment of tissue damage, US’892 claims methods of treating tissue damage, namely myocardial infarction in patients in need thereof (see, e.g., US’892 at claim 1), wherein an artisan would reasonably infer and envisage that such in vivo methodologies require the necessary existence and usage of pharmaceutical formulations of the identified compounds (see id).  Regarding claims 6, 11-12, 15-16, 19-20, and the usage of a polypeptide linker, US’892 discloses that the methods utilize fusion proteins that may further comprises a peptide that extends the half-life of the fusion proteins, selected from sequences including HSA (see, e.g., US’892 at claims 2-10). 
Accordingly, US’892 reasonably appears to read upon the same or overlapping subject matter as presently claimed.  Therefore, instant claims 1, 5-6, 11-12, 14-16, and 19-20 are rejected. 


Claims 1, 5-6, 11-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9982060. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding instant claims 1, 6, 15, and the targeting domain,US’060 claims methods of utilizing fusion proteins comprising a targeting domain comprising Annexin V (see, e.g.,US’060 at claim 1 and 15), wherein such moieties are reasonably understood to be “variants” of anti-PS as presently claimed, and therefore within the scope of the instant claims.  Regarding claims 1, 6, 15, and the activator domain, the reference discloses compounds comprising a domain comprising IGF-1 sequences (see, e.g., US’060 at claims 1-2 and 15).  Regarding instant claims 1, 5-6, 14-15, and the use of pharmaceutical compositions in the treatment of tissue damage, US’060 claims methods of treating tissue damage, namely methods in patients in need of treatment for tissue regeneration and improvement in the function of tissue, including patients following an ischemic event (see, e.g., US’060 at claims 1-4 and 12-15). An artisan would reasonably infer and envisage that such in vivo methodologies require the necessary existence and usage of pharmaceutical formulations of the identified compounds (see id).  Regarding claims 6, 11-12, 15-16, 19-20, and the usage of a polypeptide linker, the patent discloses that the methods claimed utilize fusion proteins that may further comprise peptide “linkers” that extends the half-life of the fusion proteins, selected from sequences including at least HSA (see, e.g., US’060 at claims 5-10). 
Accordingly, US’892 reasonably appears to read upon the same or overlapping subject matter as presently claimed.  Therefore, instant claims 1, 5-6, 11-16, and 19-20 are rejected. 


Claims 1, 5-6, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10407512. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding the structure of the bi-specific fusion protein as recited at instant claims 1, 5-6, 11-14, US’512 claims compounds comprising a targeting domain comprising Annexin V (see, e.g.,US’512 at claim 1; noting that Annexin V is understood to be a “variant” of anti-PS as presently claimed), an activator domain comprising an IGF-1 sequences (see, e.g., US’512 at claims 1-2, 7-8), and a polypeptide linker that may comprise HSA (see, e.g., US’512 at claims 2-8), wherein an artisan would at once envisage a pharmaceutically acceptable composition in view of the references to half-life modulators (see id.).
Accordingly, US’512 reasonably appears to read upon the same or overlapping subject matter as presently claimed.  Therefore, instant claims 1, 5-6, and 11-14 are rejected. 


Claims 1, 4-6, 9, 11-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10858450. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding the structure of the bi-specific fusion protein as recited at instant claims 1, 4-6, 9, 11-16, and 19-20, US’450 claims a bi-specific fusion protein comprising a targeting domain of Annexin V, an activator domain comprising a neuregulin/heregulin sequence, and an HSA polypeptide linker (see, e.g., US’450 at claims 1-5, noting that “Annexin V” is understood to be a “variant” of anti-PS as instantly claimed, and that SEQ ID NO: 10 of US’450 is HSA as shown at col 5 of US’450).  Regarding pharmaceutical compositions as required at instant claims 4, 14, and 15, US’450 claims pharmaceutical compositions directly (see, e.g., US’450 at claim 6).  Regarding methods as recited at instant claims 15-16 and 9-20, US’450 claims methods of treating tissue damage in a subject directly (see, e.g., US’450 at claim 7).
Accordingly, US’450 reasonably appears to overlap in scope with the presently claimed subject matter.  Therefore, instant claims 1, 4-6, 9, 11-16, and 19-20 are rejected. 


Claims 1, 5-6, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10988547. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding the structure of the bi-specific fusion protein as recited at instant claims 1, 5-6, 11-14, US’547 claims compounds comprising a targeting domain comprising Annexin V (see, e.g.,US’547 at claim 1; noting that Annexin V is understood to be a “variant” of anti-PS as presently claimed), an activator domain comprising an IGF-1 sequences (see, e.g., US’547 at claims 1-7), and a polypeptide linker that may comprise HSA (see, e.g., US’547 at claims 2-7), wherein an artisan would at once envisage a pharmaceutically acceptable composition in view of the references to half-life modulators (see id.).
Accordingly, US’547 reasonably appears to read upon the same or overlapping subject matter as presently claimed.  Therefore, instant claims 1, 5-6, and 11-14 are rejected. 


Claim 1, 4-6, 9, 11-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/212,270 (corresponding to US 2021/0214463 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Claim Interpretation:  The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below. Note: “Variant” has been rejected as indefinite and interpreted as including annexin V.
Regarding the structure of the bi-specific fusion protein as recited at instant claims 1, 4-6, 9, 11-16, and 19-20, App’270 claims methods utilizing a bi-specific fusion protein comprising a targeting domain of Annexin V, an activator domain comprising a IGF-1 sequence, and an HSA polypeptide linker (see, e.g., App’270 at claims 1-20, noting that “Annexin V” is understood to be a “variant” of anti-PS as instantly claimed; esp. id. at claims 4-5, 11-12, and 18).  Regarding pharmaceutical compositions as required at instant claims 4, 14, and 15, App’270 claims methods of utilizing bi-specific fusion proteins in patients, and therefore the existence and usage of pharmaceutical compositions would be at once envisaged (see, e.g., App’270 at claims 1, 8, and 15).  Regarding methods as recited at instant claims 15-16 and 9-20, App’270 claims methods of treating tissue damage in a subject directly (see, e.g., App’270 at claims 1, 8, and 15).
Accordingly, App’270 reasonably appears to overlap in scope with the presently claimed subject matter.  Therefore, instant claims 1, 4-6, 9, 11-16, and 19-20 are rejected. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner Comment
	Applicant is advised that in the instant case, functional limitations are reasonably expected to give rise to written description or enablement issues.  Applicant may circumvent such issues by directly identifying and claiming exact structures of targeting domains, activator domains, and polypeptide linkers by providing and claiming each corresponding SEQ ID NOs explicitly.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2006079120 A2 teaches and discloses anti-phosphosphatidylserine moieties fused to an additional reagent (see, e.g., WO’120 at claims 1 and 20-23).
US 2003/0153490 A1 teaches and claims chimeric peptides comprising an anti-DNA antibody and at least a portion of a therapeutic peptide (see, e.g., US’490 at claim 27, passim). 
	US 20060228299 A1 discloses the existence and applications of anti-PS antibodies, including ScFv antibodies (see, e.g., US’299 at ¶[0887], passim). 
US 20080071063 A1 discloses and pertains to the usage of fusion proteins comprising a targeting domain from antibodies (see, e.g., US’063 at ¶¶[0125], [0135], [0137]-[0138]) conjugated to a therapeutic peptide, including VEGF and other growth factors (see id. at ¶¶[0137]-[0138]). 
US 6,387,663 B1 (May 14, 2002) is directed to fusion polypeptides comprising a binding domain and an angiogenesis modulating domain (see, e.g., US‘663 at abs, claim 1).
US 20060223753 discusses chimeric polypeptides comprising an IGF polypeptide and a region derived from an antibody (see, e.g., US’753 at claims).
US 20080039341 A1 teaches tripartite structures comprising a linker (URP), a binding Module (Targeting moiety), and an Effector Module (Activating domain) (see, e.g., US’341 at Figure 10).

    PNG
    media_image1.png
    415
    549
    media_image1.png
    Greyscale

WO 9428133 (cited in IDS filed 10/23/2020 as Cite No. 1) establishes that instant SEQ ID NO: 39 is a prior art sequence having known utility (see, e.g., WO’133 at 49 at lines 20-25, Example 15, Figs. 38 and 43, discussing NDF-α2177-241, page 81 at § “f”, page 93 at lines 22-35, p 94 at 1-3, claims 15; compare id. with instant SEQ ID NO: 39, showing 100% sequence identity); WO’133 identifies that NDF-α2177-241 can be utilized to treat various ailments including (see, e.g., WO’133 at 23 at line 26 to page 24 at line 15, 24 at lines 20-29, 25 at lines 5-32, 26 at lines 1-25, 27 at lines 16-35, generally identifying that such polypeptides are useful for treatment of dermal wounds, cancers, gastrointestinal diseases, lung damage, etc.).
US 20070054851 A1 (Mar. 8, 2007; Lin et al.) teaches instant SEQ ID NO: 39 (Neuregulin domain ) as SEQ ID NO: 57 (compare instant SEQ ID NO: 39 with US’851 at SEQ ID NO: 57, showing 100% sequence identity); US’851 reasonably discloses that (Neuregulin domain) is a known in the art for use as a therapeutic capable of treating cardiac diseases such as ischemia, congestive heart failure, myocardial infarction, and induced cardiotoxicity (see, e.g., US’851 at ¶¶[0026]-[0028], discussing utility, pharmaceutical compositions, and applicable dosages; see also id. at ¶¶[0100]-[0103], [0262], claims 19, 22, and 30-31; see also id. at SEQ ID NO: 57, ¶¶[0159], [0450], [0468], Table 1, Example 41, establishing that the disclosures of at ¶¶[0026]-[0028], [0100]-[0103], [0262], claims 19, 22, and 30-31 encompass SEQ ID NO: 57).  Accordingly, the recited domain was known in the prior art and possessed known, predicted, and/or expected activity.
US 20080069823 A1 (Mar. 20, 2008; Allison) discloses instant SEQ ID NO: 31 as SEQ ID NO: 3 (compare instant SEQ ID NO: 31 with US’823 at SEQ ID NO: 3, showing 100% sequence identity).  Furthermore, instant SEQ ID NO: 31 (“Targeting Domain” Annexin V) is identified by US’823 as SEQ ID NO: 3 and identified as Annexin V, which is further disclosed as capable of binding to phospholipid phosphatidylserine (PS) (see, e.g., US’823 at abs, ¶¶[0006], [0060], [0062], [0064], [0069], [0088]), which is important because PS on cell surfaces is associated as a marker for early stages of apoptosis, cardiomyocyte death, and myocardial infarction (see, e.g., US’823 at ¶¶[0035]-[0036]).  
Kenis et al. (Annexin A5: shifting from a diagnostic towards a therapeutic realm, Cell. Mol. Life Sci., vol. 64:2859-2862 (2007); hereafter “Kenis”; cited in IDS filed 10/23/2020 as cite No. 1) is cited herein to establish that the use of Annexin V as a targeting moiety for therapeutics was already known in the art circa 2007 (see, e.g., Kenis at abs, title).  Specifically, Kenis details that Annexin A5 (a.k.a., Annexin V) had previously been utilized as a targeting moiety to direct fluorophores and radioisotopes to cells expressing PS (see, e.g., Kenis at 2859 at col II, 2860 at col I at 1st full ¶), including cells related to myocardial infarction (id. at 2860 at col I at 1st full ¶).  Kenis reasonably identifies that that Annexin V may be used to target therapeutics to cells expressing PS (see, e.g., Kenis at title, abs, 2860 at col I at 2nd full ¶ to col II at final ¶).  Accordingly, an artisan would reasonably appreciate and readily understand that SEQ ID NO: 3 of US’823 could be utilized as a targeting ligand that would predictably and expectantly bind to PS-expressing cells, including those associated with myocardial infarction, and therefore be utilized as a targeting molecule to deliver therapeutics to such cells.
WO 2009/126920 A1 (Huhalov et al; Oct. 15, 2009; cited in IDS filed 10/23/2020 as cite No. 26) pertains to fusion proteins comprising human serum albumin linkers (see, e.g., WO’920 at title, abs).  WO’920 teaches and reduces to practice the fusion protein of B2B3-1 (SEQ ID NO: 16) (see, e.g., WO’920 at SEQ ID NO: 16, Table 6 at 85), which comprises the tripartite structure of [H3]-[mHSA (SEQ ID NO: 1)]-[B1D1] (see id).  WO’920 explicitly teaches and discloses the mutant HSA linker of SEQ ID NO: 1 (“mHSA”), which is identical to instant SEQ ID NO: 10 (compare instant SEQ ID NO: 10 with WO’920 at SEQ ID NOs: 1 and 16, showing 100% identity).  The fusion protein of B2B3-1 (WO’920 at SEQ ID NO: 16) comprises two binding moieties, namely “H3” (anti-ErbB3 scFv) and “B1D2” (anti-ErbB2 scFv), and is identified as a “bispecific scFv fusion molecule” (see, e.g., WO’920 at 68-69 at § Example 3; WO’920 at 70 at § Example 7, see esp. id. at 70 at lines 10-22; WO’920 at 69 at lines 5-11; WO’920 at 69 at lines 1-15). The HSA linker present in the originally-elected species (i.e., instant SEQ ID NO: 10) is understood to necessarily and inherently satisfy the requirements of instant claims 7-10 because Applicant identified that SEQ ID NO: 10 read upon such claims.  Furthermore, WO’920 explicitly teaches and identifies that the mutated HSA Linker: 
“confers several beneficial pharmacologic properties to those conjugates and to additional . . . therapeutic agents also conjoined . . . . relative to the pharmacologic properties of these agents in the absence of the HSA linker of this invention.  These benefits include decreased immunogenicity . . . ., increased detection of HSA linker conjugates . . . ., and increased pharmacologic half-life . . . when administered to a mammal”
(see, e.g., WO’920 at page 27 at lines 25-31)
Accordingly, an artisan would readily appreciate that the mutant HSA linker taught by WO’920 as SEQ ID NO: 1 could advantageously be utilized as a linker and would be expected to be non-immunogenic (and even reduce immunogenicity of other agents), improve detection, and increase half-life (see id.).  Accordingly, an artisan would be motivated to utilize an HSA linker, for example SEQ ID NO: 1 of WO’920, to predictably and expectedly achieve beneficial pharmacologic properties including reduced immunogenicity and increased half-life in fusion proteins comprising two binding moieties (id).  WO’920 explicitly teaches that SEQ ID NO: 1 is an HSA derivative (i.e., HSA with a C34S and N503Q mutation) (see, e.g., WO’920 at page 27 at lines 25-31, SEQ ID NO: 1, claims 1, 4-5, 8-20, and 23-24).
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schutters et al., Phosphatidylserine targeting for diagnosis and treatment of human disease, Apoptosis, vol. 15:1072-1082 (May 4, 2010); hereafter “Schutters”).
        2 Schutters et al., Phosphatidylserine targeting for diagnosis and treatment of human disease, Apoptosis, vol. 15:1072-1082 (May 4, 2010); hereafter “Schutters”).